               Case 1:20-cv-03905-RA Document 29 Filed 07/16/20 Page 1 of 2




                                                                                                         Peter J. Fazio
                                                                                                       (212) 593-5458
                                                                                                 pjfazio@arfdlaw.com


July 15, 2020

VIA ECF

United States District Court for
The Southern District of New York
40 Foley Square, Room
2203 New York, NY 10007
Attention: The Honorable Judge Ronnie Abrams

Re: 632 Metacom Inc., et al v. Certain Underwriters at Lloyd’s, et al;
    Civil No.:      20-cv-03905
     Related Case:  20-cv-03107
     Our File No:   960.002

Dear Judge Abrams:

       Our office represents the defendant, Certain Underwriters at Lloyd’s, London
Subscribing to Policy Number XSZ146282 (“Lloyd’s”) in the above-entitled action.

        Please permit this correspondence to serve as a joint request to adjourn both the filing of
the joint submission letter with case management plan and scheduling order currently due July
17, 2020, as well as the initial status conference scheduled for July 24, 2020. This is the first
request to adjourn the joint submission and initial status conference. Plaintiffs’ consent to said
request.

        This matter pertains to an alleged putative class action, wherein the named Plaintiff is a
Warren, Rhode Island business that seeks insurance coverage under a commercial property policy
for alleged loss of business income related to their businesses in Warren, Rhode Island. Lloyd’s
executed a Waiver of Service of Summons dated May 29, 2020. Lloyd’s response to the
Complaint is currently due July 28, 2020.

        Counsel for the Parties have conferred and discussed that Lloyd’s will be filing a pre-
answer motion and the Plaintiffs are contemplating filing an amended complaint. Therefore, the
parties request that the initial conference be adjourned until September 1, 2020.1




1
    A similar request was submitted to the Court in the related action, Civil No. 20-cv-03107.
          Case 1:20-cv-03905-RA Document 29 Filed 07/16/20 Page 2 of 2

United States District Court, Southern District of New York
Attention: The Honorable Judge Ronnie Abrams
July 15, 2020
Re: 632 Metacom, Inc., et al v. Certain Underwriters at Lloyd’s, et al;
Civil No.: 20-cv-3905


Thank you for your consideration.

Very truly yours,

AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP

PETER J. FAZIO /s/

Peter J. Fazio


Cc: All Parties Via ECF




                             Application granted. The initial conference is hereby adjourned
                             to September 4, 2020 at 10:30 AM. The parties shall file the
                             joint letter and proposed case management plan and scheduling
                             order no later than August 28, 2020.

                             SO ORDERED.

                                                          ___________________________
                                                          Hon. Ronnie Abrams
                                                          7/16/2020




                                                2
